 1

 2
                                                                                           JS-6
 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11 ANTHONY ALEGRETE,                                   Case No.: 2:18-CV-09878-AB (FFMx)

12                             Plaintiff,              Action Filed:    October 23, 2018
                                                       Removed:         November 27, 2018
13          vs.                                        Trial Date:      Pending
14 FORD MOTOR COMPANY, et al.,
                                                       [PROPOSED] ORDER OF DISMISSAL WITH
15                                                     PREJUDICE (PURSUANT TO FED. R. CIV. PROC.
                                                       RULE 41)
16                            Defendant(s).

17

18          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure, Rule 41(a),
19 IT IS ORDERED THAT THIS ACTION (Alegrete v. Ford Motor Company, Case No. 2:18-CV-

20 09878-AB (FFMx)) BE, AND HEREBY IS, Dismissed with Prejudice as to all causes of action

21 asserted in the Complaint, with each party bearing its own attorney’s fees and costs.

22          IT IS SO ORDERED.
23

24 DATED: July 30, 2019                                  ______________________________________
                                                         Hon. André Briotte Jr.
25
                                                         United States District Court Judge
26

27

28

                                                     -1-
                                              ORDER OF DISMISSAL
